Exhibit 99.3.1 PRO FORMA VALUATION UPDATE REPORT MADISON COUNTY FINANCIAL, INC. Madison, Nebraska PROPOSED HOLDING COMPANY FOR: MADISON COUNTY BANK Madison, Nebraska Dated As Of: July 20, 2012 Prepared By: RP® Financial, LC. 1100 North Glebe Road Suite 600 Arlington, Virginia22201 July 20, 2012 Boards of Directors Madison County Holding Company, MHC Madison County Financial Corporation Madison County Bank 111 West Third Street Madison, Nebraska68748 Members of the Boards of Directors: We have completed and hereby provide an updated appraisal of the estimated pro forma market value of the common stock which is to be issued in connection with the mutual-to-stock conversion described below. This updated appraisal is furnished pursuant to the requirements of 563b.7 and has been prepared in accordance with the “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization” of the Office of Thrift Supervision (“OTS”) and reissued by the Office of the Comptroller Currency (“OCC”), andapplicable interpretations thereof.Such Valuation Guidelines are relied upon by the Federal Reserve Board (“FRB”) and the Federal Deposit Insurance Corporation (“FDIC”) in the absence of separate written valuation guidelines.Our original appraisal report, dated March 23, 2012 (the “Original Appraisal”), and previous appraisal update report, dated May 25, 2012 (the “First Update”), are incorporated herein by reference.As in the preparation of our Original Appraisal and First Update, we believe the data and information used herein is reliable; however, we cannot guarantee the accuracy and completeness of such information. On January 17, 2012, as amended on April 16, 2012 and August 2, 2012, the Board of Directors of Madison County Holding Company, MHC, Madison, Nebraska (the “MHC”), a mutual holding company that owns all of the outstanding shares of common stock of Madison County Financial Corporation (the “Corporation”), adopted the plan of conversion and reorganization, whereby the MHC will convert to stock form.As a result of the conversion, the Corporation, which currently owns all of the issued and outstanding common stock of Madison County Bank, will be succeeded by a Maryland corporation with the name of Madison County Financial, Inc. (“Madison County Financial” or the “Company”). Following the conversion, the MHC will no longer exist.For purposes of this document, the existing consolidated entity will hereinafter be referred to as Madison County Financial or the Company. Madison County Financial will offer its common stock in a subscription offering to Eligible Account Holders, Tax-Qualified Employee Stock Benefit Plans including Madison County Bank’s employee stock ownership plan (the “ESOP”), Supplemental Eligible Account Holders and Other Members, as such terms are defined for purposes of applicable federal regulatory guidelines governing mutual-to-stock conversions.To the extent that shares remain available for purchase after satisfaction of all subscriptions received in the subscription offering, the shares may be offered for sale to members of the general public in a community offering and/or a syndicated community offering.A portion of the net proceeds received from the sale of the common stock will be used to purchase all of the then to be issued and outstanding capital stock of Madison County Bank and the balance of the net proceeds will be retained by the Company. Washington Headquarters Three Ballston Plaza 1100 North Glebe Road, Suite 600
